Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 1 of 12

LAW OFFICES oF LoRI CoHEN, ESQ.

A Professl'onal Corporation
Via ECF and Federal E;press

Hon. George B. Daniels November 27, 2018
United States District Court ]udge

Southern District of New York

40 Foley Square

New York, N.Y. 10007

Re: Um'ted States V. Adam T0r0
17 CR 674 (GBD)

Dear ]udge Daniels:

This letter is respectfully submitted in connection with the sentencing of
Adam Toro, which is currently scheduled to occur on December 11, 2018 at
11a.m., and in support of his request for a non-guidelines sentence below the
estimated range calculated by the Probation Department. Such a sentence is
warranted in this case in recognition of Mr. Toro's remorse, his role in the
underlying criminal activity, and his own personal circumstances, including
the serious illness of his father and his adjustment to supervision.

Prelimina_ry Statement

Mr. Toro stands before the Court as a hard working man who has totally
changed his life - in part due to his father's incapacitation and in part due to
the intervention of supervised release pursuant to this case. Indeed, he is an
example of how much intervention can alter the course of a person's life if
they are open to the task. Mr. Toro has demonstrated he is open to the task
and has proven that he can be trusted to live in society drug free, crime free
and as a working, productive member of society. He has removed himself from
his past criminal activity and has commenced a new life - he has a job,
responsibilities and a family life that is far different from the life he led during
the time of his activities in this case. Mr. Toro is now a well-respected
member of his community and the caring son who tends to his incapacitated
father. Mr. Toro is remorseful and deeply regrets the manner in which he led
his earlier life, but his changed life mitigates in favor of a non-incarcetory
sentence - one that credits Mr. Toro's changes and positive adaptation to
supervision, and the positive future that he has created for his family.

This Court's “overarching statutory mandate” is to impose the minimum

l45 Hudson Street, Suite 5C, N.Y., N.Y. 10013 p:ZlZ-43l-1228 f:212-307-0187 locohen@aol. com

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 2 of 12

.S'tates, 128 S.Ct. 558, 570 (2007]. I write to assist and inform the Court
pursuant to that mandate. l urge the Court to consider the lack of any violence
in this matter, Mr. Toro's involvement, his successful adaptation to
supervision (including overcoming marijuana addiction and finding and
holding full time employment) and his family situation as mitigating factors in
sentencing

Mr. Toro's Bagkground

Mr. Toro was born in New York County, NY on September 23, 1989.
When he was seven, Mr. Toro's parents separated, and the family's financial
situation changed drastically. Mr. Toro was taken out of private school and
sent to public school, a move his mother describes as

“the biggest mistake I ever made with Adam, as he
was then able to get to know people in the
neighborhood as the majority of them attended the
neighborhood school and weren’t the best influences.”
See, Exhibit B, letter from Rebecca Toro.

Mr. Toro's mother, a single mom who worked several jobs to support
her three children, primarily raised Mr. Toro. The family struggled financially,
but remained very close.

Mr. Toro graduated high school start working to help his mother
support the family. It became clear to Mr. Toro that even with a high school
diploma is was going to be difficult to get a “well-paying job.” Instead of
continuing to search, Mr. Toro took the easy way out. He says

l admit I was acting though greed, being selfish and not
using my full potential as a person to do good for
society. My financial situation took a toll on me and I
made the worst decisions. I looked for an easy way out
which is never the answer....see, Exhibit A, Letter of
Adam Toro.

Mr. Toro's decision making abilities were further clouded by his drug
use. At twelve, he began using marijuana on a daily basis and continued to do
so until his arrest in january 2018. He also used PCP several times a week.
(PSR ‘|j89) It was Mr. Toro's misguided attempts to help support his family,
2 | P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 3 of 12

along with the effects of daily marijuana use, that led to his serious
misjudgment in this case and several others during the same time period.

The Crime

Mr. Toro was friends with several other young men in his neighborhood,
many of whom were looking for a way to earn some money. Mr. Toro tried to
get a regular job, but his lack of any marketable skills compounded by his
daily marijuana use led to little or no opportunities His friends were young,
impressionable, looking for a way to earn some money with little education
and training. They were introduced to bank frauds and were simply not
mature enough to think about the consequences of their actions for
themselves, but also to consider the consequences of their actions.

Mr. Toro's life turns around - post criminal activity

On September 19th of 2017, Mr. Toro's father suffered an “Acute
Bilateral POCA stroke, and was hospitalized at Montefiore Medical Center
until December 1, 2017." See, Exhibit C, letter from Dr. Atual Chowdhury, Eric
Toro's treating physician Mr. Toro spent most of the time from September
19th to December 15t at this father’s beside. In December lst, his father was
sent to New Gouverneur Hospital for ongoing rehabilitation and recovery.
During this time, Mr. Toro also spent several nights a week at the rehab
center, caring for his father.

Since his father's return home on ]une 2, 2018, Mr. Toro has been one of
his father's primary caregivers, spending at least two nights a week at his
father's home. This is necessary, given the family's limited financial means.

Adam Toro has been an important member of (his
father's) caregiving team. Adam has stayed with (his
father) at least two nights per week delivering care, as
(his father) is wheelchair bound and requires
assistance with his Activities of Daily Life. Adam has
demonstrated his is both willing and capable to
providing care to (his father) at his home and
3 | P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 4 of 12

continues to accompany (his father) to our offices for
on-going medical care. See, Exhibit C, letter from Dr.
Chowdhury.

Between his father's stroke and the soul searching and responsibilities
the infirmity brought along his own arrest in this case, Mr. Toro matured
enough to take stock in his own life. He immediately began to become one of
his father's main caretakers, he took his sobriety seriously and realized that
life was meant to be lived a certain way.

Throughout the time that I have been out on bail, it
has given me the opportunity to think about my
actions and where l went wrong. I now see that
instead of doing the right thing as I was brought up to
do by my parents, I was just hurting people through
my actions and taking the easy way out of my
problems....l have been working on building closer
relationships with my family and those peers who
encourage me to do right and make better decisions
for myself. I have a disabled father who suffered a
stroke a year ago, who I have taken a huge
responsibility for and taken care of multiple days a
week ..... I have obtained legal employment and feel
good about being a positive attribute to my
community....with the help of my pre-trial officer, who
pushed me to do the right thing, I have stopped
smoking marijuana and no longer participate in any
illegal drug use ..... it feels great being able to live my
full potential each day and I have become an example
for many people around me.....see, Exhibit A, letter of
Adam Toro.

Others in his life have noticed Mr. Toro's newfound attitude and
maturity. His stepfather, George jimenez notes

Adam has been taking care of his father that has a

stroke and is incapable of moving around for the past

year. I have seen Adam mature since this happen to

his father and have seen him grow into a very

responsible young man. I’ve seen his character do a
4 l P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 5 of 12

total 360 and his use his great qualities toward more
positive things and towards shaping himself into a
better man. His growth has been amazing he is hard
working, responsible, caring and selfless and has let go
of so many unhealthy habits. see, EXhibit B, letter of
George ]imenez.

Mr. Toro's sister, Lauren, a RN has also written about how much Adam is
necessary for his father's care and has also noticed the changes in Adam.

l feel as though the two of together is what holds this
family together. We are the caregivers of many people
in our family including my grandmother and our father
who had a stroke last year. Since then it has been a
very difficult journey to recovery and Adam has
stepped up to so greatly help. He helps our father with
activities of daily living and stays with him multiple
days of the week to watch over him because he is now
immobile and dependent He improves my father's
quality of life so much. I understand the trouble my
brother is in and we have spoke about his regrets
many times. I see the changes in his already. In just
his time being out on bail he has grown so much as a
person....he regrets his wrongdoings and always talks
about it, it is the biggest mistake he's ever made....I do
not think society would benefit in Adam's absence at
all because he is a family man and is the backbone for
many people and is a person who always wants to help
others. I can't imagine how hard things will be without
him. See, EXhibit B, Letter of Lauren Toro.

]ose Nicot, a lifelong friend of Mr. Toro's father notes

Since Adam's father suffered a debilitating stroke in September of 2017, I have
borne personal witness to Adam's efforts to provide caregiving services to
him on a constant and consistent basis ..... notwithstanding the many legal
challenges Adam is facing today, he has found time to be with his father every
week and has stayed with him consistently on an overnight basis to attend to
his needs. Adam has displayed real courage and tenacity in attending to his
father's condition and has demonstrated a maturity and emotional
5 | P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 6 of 12

intelligence in dealing with his father that is rare in young people today. See,
EXhibit B, letter of ]ose Nicot.

Lastly, and perhaps most importantly, objective individuals have noted
in Mr. Toro's treatment summaries that Mr. Toro has not only been reporting
to the program as directed and is fully compliant with treatment, but note that
Mr. Toro has displayed “a serious interest in changing his life." (PSR 1[89).

Mr. Toro's growth is demonstrated not just as a platitude that a
defendant facing imprisonment sends to a Court - his growth is demonstrably
proven by his actions since his arrest. These actions should demonstrate to
this Court that supervision has worked for Mr. Toro and that the Court does
not need to send Mr. Toro to jail in order to fulfill the requirements of
sentencing including keeping society safe. I submit that Mr. Toro's actions
after his arrest more clearly reflect his true character. T hose who know him
well, for a period of time, all believe that he is a good person, of good morals,
who made horrible decisions often compounded by the haze of marijuana.
They all believe he has changed - and he has had the good fortune of being
able to demonstrate to the Court that the change was real. His family relies on
Mr. Toro to provide substantial care to his father - a void that the family will
never be able to fill.

Sentencing

It is well established that the United States Sentencing Guidelines (‘the
guidelines") are now advisory rather than mandatory. see, United States V.
Bookerand United.$`tates V. Fam%m, 543 U.S. 220, 125 S.Ct. 738 (2005). As the
Court has explained, in determining what sentence to impose a judge must
consider all of the factors set forth in 18 U.S.C. §3553(a); the guidelines are
merely one factor to be considered together with all of the other relevant
sentencing factors outlined in 18 U.S.C. §3553[a]. Bookel; Supra, 125 S.Ct. @
764-765. The Supreme Court has made it clear that the district courts must
make an "individualized assessment" based upon all the 18 U.S.C. §3553(a)
factors. Ga]] V. United$tate$, 128 S.Ct. 586 (2007] @ 597.

In imposing sentence, this Court must consider the factors set forth in
18 U.S.C. § 3553(a], which include:
(1) the nature of and circumstances of the offense and the history and
characteristics of the defendant;
6 | P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 7 of 12

(2) the need for the sentence imposed -
(A) to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense;
(B) to afford adequate deterrence to criminal conduct;
(C) to protect the public from further crimes of the defendant;
and
(D) to provide the defendant with needed educational or
vocational training medical care, or other correctional
treatment in the most effective manner;
(3) the kinds of sentences available,l
(4) the advisory Guidelines range;
(5) any pertinent policy statements issued by the Sentencing
Commission;
(6) the need to avoid unwarranted sentence disparities ; and
(7) the need to provide restitution to any victims of the offense.

]d. After considering all of those factors, this Court must "impose a sentence
sufficient, but not greater than necessary, to comply with the purposes set
forth in paragraph (2].” [d. (Emphasis added). As set forth herein, Mr. Toro
has demonstrated that supervision has and will continue to help effectuate all
of the sentencing factors.

The Sentencing Guidelines

The Probation Department calculates the advisory sentencing
guidelines as having an adjusted Offense Level of 19. (PSR at ‘[[19]. The PSR
concludes that the total Offense Level is 16. {PSR @ 1160].

Mr. Toro's criminal history points result in a criminal history score of
four, with two points added for criminal conduct while Mr. Toro was

probation. The total criminal history points are 4 and the category is III. (PSR
@ ‘|l69). The applicable guideline range is 27 - 33 months.

a) The Factors of 18 U.S.C. §3553| al

7|Page

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 8 of 12

As set forth above, the so-called “parsimony clause" of 18 U.S.C. §
3553(a) requires this Court to impose a sentence which is “sufficient, but not
greater than necessary" to satisfy the factors set forth in 18 U.S.C. §
3553(a) (2). If this Court were to "conclude that two sentences equally served
the statutory purpose of §3553, it could not, consistent with the parsimony
clause, impose the higher." United$`tates V. Ml'm'$tro-Tapja, 470 F.3d 137, 142
(2d Cir. 2006).

1] Nature of the Offense and Character of the defendant:

Mr. Toro's history and character have already been discussed, as have
the particulars of the crime. T he application of the particulars of Mr.
Toro's situation to the factors in §3553 demonstrates that Mr. T oro is
not a threat to society and that a non jail sentence would be well within
the statutory framework Mr. Toro has lived through several life
altering events - the stoke to his father and arrest on a federal criminal
indictment He has demonstrated through his actions since his arrest
that he understands the severity of his actions, that he is remorseful for
them, and that he understands the causes of his actions and has been on
a path to cease his drug use and live a law abiding life. He has shown
the Court that he can be trusted to be a productive, law abiding member
of society. People in his life have come to depend on him for life giving
care and he has met that responsibility with flying colors. Incarceration
is not required to have him lead a law abiding, productive life.

2) The need for the Sentence imposed to: Reflect the seriousness of the
offense, to promote respect for the lawl to provide for punishment for

the offense. afford adequate deterrence to criminal conduct and to
protect the public from further crimes by the defendant:

Mr. Toro is now almost thirty years old. He is a care giver to his
father, and has learned the difficult lesson that poor decisions, no
matter how well motivated, have lasting repercussions.

lt is a well established fact - acknowledged not only by countless
criminological studies and court decisions but also by the Sentencing
Commission itself - that recidivism rates drop sharply as an individual
passes through middle age and continue to diminish thereafter.
According to a United States Sentencing Commission Report released in
May, 2004, “Recidivism rates decline consistently as age increases.
Generally, the younger the offender, the more likely the offender

8 | P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 9 of 12

recidivates." See, U.S.S.C., Measuring Recidl'vl'$m.' The erml'na[ Histoly
Computation of the Federa].$'entencing Guidelines at 121. A companion
Sentencing Commission Report further elaborates and confirms these
findings, citing a "long-established high empirical correlation between
age and recidivism." see, U.S.S.C. A Comparjson of the Federa]
Sentencing Guidelines erml'na] History Category and the U.Sl Paro]e
Commjssl'on .S'a]l'ent Factor .S'core at p. 8.2 That report also notes that
the Commission has failed to include age as a salient factor in
determining the Criminal History Category under the Guidelines (I_d.).

The Courts have interpreted such findings as
establishing that "the positive correlation between age and recidivism
is impossible to deny. U.S' V. Ne]]um, 2005 WL 300073 (N.D. Ind.).
Under § 3553(a) (2)( c) (protect[ing] the public from further crimes of
the defendant), the age by which the offender will be released is
therefore plainly relevant to the question of the appropriate sentence
to impose. See also United.$`tates V. Booker, supra, 543 U.S. at 260.

In addition, the very fact that Mr. Toro will have a felony
conviction has vast consequences to his life. While clearly jail is more
punitive, the very fact of a felony conviction gives rise to a serious
punishment that cannot be discounted. A number of federal courts of
appeal have upheld the relevance of collateral consequences to a
determination of "just punishment" and the need for deterrence under
18 U.S.C. § 3553(a), allowing them as a basis for varying downwards
from the guidelines range. {see, United States V. Stewart, 590 F. 3d 93,
141 (2d Cir. 2009]. The court commented that “[i]t is difficult to see
how a court can properly calibrate a ‘just punishment’ if it does not
consider the collateral effects of a particular sentence.”} {see, also US
Government Accountability office discussion of 614 collateral
consequences of non violent drug convictions - most of which are
applicable to non-violent fraud convictions.
httos://wvagao.gov/assets/690/687004.Ddf}

To argue that a felony conviction alone will not
punish Mr. Toro is to simply ignore the reality of the collateral
consequences Additionally, if this Court is concerned with the general

 

1 http ://www.ussc.gov/publicat/Recidivism-General.pdf.
2 http ://www.ussc.gov/publicat/RecidivismSalientFactorCom.pdf

9|Page

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 10 of 12

deterrence aspect of the sentence, a sentence of home confinement
where the community can see the punishment is far more of a
deterrent than one where the defendant is away from the community.
Home confinement would be a daily reminder to Mr. Toro and those in
his community of the perils of criminal behavior.

Given Mr. Toro's age and family situation, it is highly unlikely
that he would re-engage in any criminal activity and indeed, he has
demonstrated that he will not - living a law abiding, drug free life for
the past year.

3] The kind of sentences available: There is no mandatory minimum
applicable to this charge, hence, the Court has great leeway with
sentencing

4] The sentencing_guidelines and policy statements and the need to avoid
unwarranted sentence disparities among defendants with similar
records who have been found ggil'_cy of similar conduct: Many of Mr.
Toro's co-defendant’s have pled guilty and been sentenced. While all
have received a jail sentence, each of those defendant's had
circumstances that set them apart from Mr. Toro. Brown, jones and
Guillermo have pled guilty to crimes that carry a two year mandatory
minimum - a crime that Mr. Toro has not been required to pled guilty
to. Hence, their two year sentences reflect the seriousness of their
crimes. Other defendants have much higher criminal history points
(Dalton) or have violated their terms of pretrial release and been
remanded into custody prior to sentence (Torres and Godbold). lndeed,
even with his violation of supervised relase, the Court sentenced Mr.
Goldbold to a year and a day.

Mr. Toro has several compelling personal reasons why he shold receive
a non-incarcetory sentence He has changed his life - he has
demonstrated that he can abide by pretrial services (despite several
dirty urines for marijuana - which has ceased). He has procured lawful
employment He is one of the primary caretakers of his father who is
wheelchair bound. He has demonstrated a true understanding of the
consequences of his actions and that change in his life was required - he
has not only ‘talked the talk' that the Court often hears, but through his
deeds and actions he has demonstrated to the Court that he has
changed, he can be counted on to live a law abiding life, that he can
10 l P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 11 of 12

remain drug free that he can be a model citizen. There are certainly
mitigating circumstances of a kind and degree that mitigate in favor of
leniency for Mr. Toro.

A Reasonable Sentence

In a post Booker environment where the sentencing guidelines are no
longer mandatory, the decision on what sentence to impose is often the most
difficult question to answer. Booker requires the district court to tailor
sentences to reflect an application of the 18 U.S.C. §3553(a) factors, with the
expectation that post-Booker sentences will achieve more "individualized
justice." see, United.$'tates V. Crosby, 397 F.3d 103, 114 (2rld Cir. 2005).

lt is respectfully submitted that a prison sentence is not necessary to
achieve the goals of specific or general deterrence in this case. Mr. Toro is not
a prominent figure and this case has not achieved any notoriety. Therefore,
sentencing Mr. Toro to a prison term will not send a message that any others
will realistically receive. lndeed, as set forth above, if gteh Court wishes to
send a message, home confinement where Mr. Toro can been seen by the
community would be far more impactful.

Mr. Toro's lawful employment reflects the fact that he is capable of hard
work and lawfully providing for his family. His poor judgment when faced
with economic hardship is no excuse for his behavior; a jail senence,
however, is not necessary to protect the public against future criminal
conduct by Mr. Toro, nor is a prison term necessary to rehabilitate him - he
has demonstrated to the Court through his own actions that he is rehabilitated
and dedicated to a long productive life. Incarcerating Mr. Toro not only affects
him, but endangers his father who relies on Mr. Toro's care

Conclusion

In the final analysis, this is a non-violent crime. Mr. Toro has not only
demonstrated remorse, but his personal growth and his behavior over the
past year are amore accurate reflection of his true character than the slice of
life reflected in his criminal behavior. Mr. Toro's position and reputation for
good character amongst his family and community further demonstrate that
this behavior is in his past
11 | P a g e

Case 1:17-cr-00674-GBD Document 198 Filed 11/27/18 Page 12 of 12

l have heard judges say that sentencing is one of the most difficult tasks
a judge must perform. Thoughtful sentencing requires a variety of skills,
including the interpretation of a crystal ball relating to a defendant's future
conduct ln this case, Mr. Toro has made the Court's task a bit easier by
providing a test of sorts - for the past year, Mr. Toro has worked, has
legitimately supported his family, avoided contacts with the criminal justice
system and lived the type of life we all hope he can. In essence, he has
demonstrated to the Court that the Court's trust in him has not been in vain
and will not be in vain. jail is not required to further punish Mr. Toro. Mr.
Toro will not go unpunished - he will have a felony conviction on his record
for the rest of his life as a reminder of the ways one’s life can go wrong when
judgment is not exercised in a prudent manner. lt will also be a reminder of
the lesson that Mr. Toro learned the hard way- there are not short cuts; life is
won through hard work, perseverance and living by the rules.

In light of the above, it is respectfully requested that the Court consider
a sentence that will keep Mr. T oro with his family on his path to productivity.
Such a sentence would also demonstrate that our courts and system of justice
can mete out individualized justice and distinguish between non violent
offenders such as Mr. Toro and those violent criminals who must be
incarcerated for the physical protection of society.

On behalf of Mr. Toro, l thank you for your consideration

Dated: New York, New York
November 27, 2018

  
 

lly submitted,

 

Lor Cohen

12|Page

